DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-22, 25-26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemag-Tecberg NPL (see figures of NPL and “Prior Art” figure 3 of Application).
Regarding claim 31, Siemag-Tecberg NPL (of 3 pages) discloses:

A mobile shaft winch (see figures of NPL and especially “Prior Art” figure 3 of Application), comprising:

a carrier vehicle (see figures of NPL) with a vehicle drive (see diesel engine in “Prior Art” figure 3 of Application), a rigid mainframe (see figures of NPL), and a rotary platform (see figures of NPL) arranged on the rigid mainframe by a rotary connection (see figures of NPL), the vehicle drive including an internal 

a drum winch (2 in “Prior Art” figure 3 of Application) arranged on the rotary platform and including a cable drum (see “Prior Art” figure 3 of Application) holding a conveyor cable (see load supporting cable in figures of NPL) and driven by a winch drive (1a in “Prior Art” figure 3 of Application), the cable drum configured to wind and unwind the conveyor cable, the winch drive comprising a hydraulic motor (1a in “Prior Art” figure 3 of Application);

a hydraulic system (considered tank 3 and pump 4, see “Prior Art” figure 3 of application) arranged on the carrier vehicle including a tank (considered tank 3, see “Prior Art” figure 3 of application) configured to hold hydraulic fluid, and a hydraulic pump (considered pump 4, see “Prior Art” figure 3 of application) having a suction side (see “Prior Art” figure 3 of application) in fluid-conducting connection to the tank and a pressure side (see “Prior Art” figure 3 of application) in fluid-conducting connection with the hydraulic motor, wherein the hydraulic motor is driven only by the hydraulic pump (see left side of “Prior Art” figure 3 of application); and

an auxiliary output drive (Considered the structure connecting of the internal combustion engine and pump 4, see “Prior Art” figure 3 of application, and figure below. Alternately, there would be a structure outputting motion of the diesel engine.) at an auxiliary output (see “Prior Art” figure 3 of application) of the transmission of the vehicle drive,

wherein the hydraulic pump is driven directly by an electric motor operable in at least one mode in which the electric motor is supplied by an electric generator driven by the auxiliary output drive or the hydraulic pump (considered pump 4, see “Prior Art” figure 3 of application) is driven directly by the auxiliary output drive (see left side of “Prior Art” figure 3 of application) of the internal combustion engine without an electric motor between the internal combustion engine and the hydraulic pump (as there is no electric motor between the diesel engine and pump 4 in “Prior Art” figure 3 of the application).


    PNG
    media_image1.png
    657
    755
    media_image1.png
    Greyscale


Regarding claims 16-22 and 25-26, these claims are rejected and do not render claim 31 allowable because these claims are directed to the first alternative of claim 31 (starting with “wherein the hydraulic pump is driven directly by an electric motor …”, see lines 14-17 of claim 31), and do not further define structure for the second alternative of claim 31
Thus, even if claim 16 was (or any combination of claims 16-22 and 25-26 were) entered into claim 31, claim 31 would still be rejected as being anticipated by Siemag-Tecberg NPL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 25-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bergkvist (WO 2012/115567 A1) in view of Siemag-Tecberg NPL (see figures of NPL and “Prior Art” figure 3 of Application).
Regarding claim 31, Bergkvist discloses a mobile crane (see figures 1-2) comprising:

A mobile shaft winch (see figures 1-2), comprising: 
a carrier vehicle (1) with a vehicle drive (5), a rigid mainframe (2), and a rotary platform (14) arranged on the rigid mainframe by a rotary connection (page 2 lines 16-17), the vehicle drive including an internal combustion engine (4) and a transmission (considered the transmission that connects engine 4 to wheels 3); 
a drum winch (24 and 27, see page 2 lines 27-33) arranged on the rotary platform and including a cable drum (24) holding a conveyor cable (21) and driven by a winch drive (25, 26, and 28, see page 2 lines 27-33), the cable drum configured to wind and unwind the conveyor cable, the winch drive comprising 
a hydraulic motor (28); 
a hydraulic system (considered the hydraulic system discussed on page 3 lines 20-30) arranged on the carrier vehicle including a tank (considered the tank of the hydraulic system 37) configured to hold hydraulic fluid, and a hydraulic pump (25) having a suction side in fluid-conducting connection to the tank and a pressure side in fluid-conducting connection with the hydraulic motor.

Bergkvist does not explicitly disclose wherein the hydraulic motor is driven only by the hydraulic pump; and an auxiliary output drive of the internal combustion engine, the auxiliary output drive being a selectable shaft at an auxiliary output of the transmission of the vehicle drive, wherein the hydraulic pump is driven directly by an electric motor operable in at least one mode in which the electric motor is supplied by an electric generator driven by the auxiliary output drive or the hydraulic pump is driven directly by the auxiliary output drive of the internal combustion engine without an electric motor between the internal combustion engine and the hydraulic pump.

Siemag-Tecberg NPL (of 3 pages) teaches:

A winch drive comprising a hydraulic motor (1a in “Prior Art” figure 3 of Application);

a hydraulic system (considered tank 3 and pump 4, see “Prior Art” figure 3 of application) arranged on the carrier vehicle including a tank (considered tank 3, see “Prior Art” figure 3 of application) configured to hold hydraulic fluid, and a hydraulic pump (considered pump 4, see “Prior Art” figure 3 of application) having a suction side (see “Prior Art” figure 3 of application) in fluid-conducting connection to the tank and a pressure side (see “Prior Art” figure 3 of application) in fluid-conducting connection with the hydraulic motor, wherein the hydraulic motor is driven only by the hydraulic pump (see left side of “Prior Art” figure 3 of application); and

an auxiliary output drive (Considered the structure connecting of the internal combustion engine and pump 4, see “Prior Art” figure 3 of application, and figure below. Alternately, there would be a structure outputting motion of the diesel engine.) at an auxiliary output (see “Prior Art” figure 3 of application) of the transmission of the vehicle drive,

wherein the hydraulic pump is driven directly by an electric motor operable in at least one mode in which the electric motor is supplied by an electric generator driven by the auxiliary output drive or the hydraulic pump (considered pump 4, see “Prior Art” figure 3 of application) is driven directly by the auxiliary output drive (see left side of “Prior Art” figure 3 of application) of the internal combustion engine without an electric motor between the internal combustion engine and the hydraulic pump (as there is no electric motor between the diesel engine and pump 4 in “Prior Art” figure 3 of the application).

At the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to modify the mobile crane of Bergkvist by substituting the winch hydraulic-electrical system of Siemag-Tecberg NPL for the winch hydraulic system of Bergkvist, to provide continuous driving of the hydraulic pump, and/or to provide a hydraulic system that uses a diesel engine to power a hydraulic pump as taught by Siemag-Tecberg NPL.

With the modification of Bergvist in view of Siemag-Tecberg NPL, the hydraulic motor is driven only by the hydraulic pump (similar to the left-side of “Prior Art” figure 3 of application of Siemag-Tecberg NPL).

    PNG
    media_image1.png
    657
    755
    media_image1.png
    Greyscale


Regarding claims 16-22 and 25-26, these claims are rejected and do not render claim 31 allowable because these claims are directed to the first alternative of claim 31 (starting with “wherein the hydraulic pump is driven directly by an electric motor …”, see lines 14-17 of claim 31), and do not further define structure for the second alternative of claim 31 (starting with “the hydraulic pump is driven directly by the auxiliary output drive …”, see lines 17-19 of claim 31).  The second alternative is obvious to Bergkvist in view of Siemag-Tecberg NPL, as discussed above.
Thus, even if claim 16 was (or any combination of claims 16-22 and 25-26 were) entered into claim 31, claim 31 would still be rejected as being obvious to Bergkvist in view of Siemag-Tecberg NPL.

Claims 16-22, 25-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bergkvist (WO 2012/115567 A1) in view of Girder et al. (US Patent 3,686,862).
Regarding claim 31, Bergkvist discloses a mobile crane (see figures 1-2) comprising:

A mobile shaft winch (see figures 1-2), comprising: 
a carrier vehicle (1) with a vehicle drive (5), a rigid mainframe (2), and a rotary platform (14) arranged on the rigid mainframe by a rotary connection (page 2 lines 16-17), the vehicle drive including an internal combustion engine (4) and a transmission (considered the transmission that connects engine 4 to wheels 3); 
a drum winch (24 and 27, see page 2 lines 27-33) arranged on the rotary platform and including a cable drum (24) holding a conveyor cable (21) and driven by a winch drive (25, 26, and 28, see page 2 lines 27-33), the cable drum configured to wind and unwind the conveyor cable, the winch drive comprising 
a hydraulic motor (28); 
a hydraulic system (considered the hydraulic system discussed on page 3 lines 20-30) arranged on the carrier vehicle including a tank (considered the tank of the hydraulic system 37) configured to hold hydraulic fluid, and a hydraulic pump (25) having a suction side in fluid-conducting connection to the tank and a pressure side in fluid-conducting connection with the hydraulic motor.

Bergkvist does not explicitly disclose wherein the hydraulic motor is driven only by the hydraulic pump; and an auxiliary output drive of the internal combustion engine, the auxiliary output drive being a selectable shaft at an auxiliary output of the transmission of the vehicle drive, wherein the hydraulic pump is driven directly by an electric motor operable in at least one mode in which the electric motor is supplied by an electric generator driven by the auxiliary output drive or the hydraulic pump is driven directly by the auxiliary output drive of the internal combustion engine without an electric motor between the internal combustion engine and the hydraulic pump.

Girder et al. (of here on just referred to as Girder) teaches:

A winch drive (see figures 1-2) comprising a hydraulic motor (considered at least one hydraulic motor of valve unit 18 and/or valve unit 21, see column 3 lines 33-38 and figures 1-2);

a hydraulic system (see figures 1-2) arranged on the carrier vehicle (considered the truck crane, see column 1 lines 5-20) including a tank (40, see figures 1-2) configured to hold hydraulic fluid, and a hydraulic pump (considered at least one of pump 15 for valve unit 21 and/or pump 14 for valve unit 18) having a suction side (see figures 1-2) in fluid-conducting connection to the tank and a pressure side (see figures 1-2) in fluid-conducting connection with the hydraulic motor, wherein the hydraulic motor is driven only by the hydraulic pump (see figures 1-2); and

an auxiliary output drive (5, see figures 1-2) at an auxiliary output (see figures 1-2, and column 1 lines 5-20) of the transmission of the vehicle drive,

wherein the hydraulic pump is driven directly by an electric motor operable in at least one mode in which the electric motor is supplied by an electric generator driven by the auxiliary output drive or the hydraulic pump (considered at least one of pump 15 for valve unit 21 and/or pump 14 for valve unit 18) is driven directly by the auxiliary output drive (5, see figures 1-2) of the internal combustion engine without an electric motor between the internal combustion engine and the hydraulic pump (as there is no electric motor in either of figures 1-2, also see column 1 lines 5-20).  

Girder further teaches of a single engine for powering the driving of the vehicle and for powering the prime mover of the upper works.  The benefit of using a single engine for powering the driving of the vehicle and for powering the prime mover of the upper works is 1) to eliminate the need for two separate engines and two separate fuel systems and 2) to isolate the operator from engine noise (see column 1 lines 5-20).



With the modification of Bergvist in view of Girder, the hydraulic motor is driven only by the hydraulic pump.

Regarding claims 16-22 and 25-26, these claims are rejected and do not render claim 31 allowable because these claims are directed to the first alternative of claim 31 (starting with “wherein the hydraulic pump is driven directly by an electric motor …”, see lines 14-17 of claim 31), and do not further define structure for the second alternative of claim 31 (starting with “the hydraulic pump is driven directly by the auxiliary output drive …”, see lines 17-19 of claim 31).  The second alternative is obvious to Bergkvist in view of Girder, as discussed above.
Thus, even if claim 16 was (or any combination of claims 16-22 and 25-26 were) entered into claim 31, claim 31 would still be rejected as being obvious to Bergkvist in view of Girder.

Response to Arguments
Applicants’ arguments filed January 8, 2021 (see Remarks REM of 01/08/2021) have been fully considered but they are not persuasive.
Applicants argue the following:

“The Office Action rejects the claims based on the second alternative including recitations (1), (2), and (4), which requires that the same engine and transmission that drive the vehicle are used to drive the hydraulic pump.

The prior art does not disclose this feature because Siemag-Tecberg NPL and Fig. 3 of the present application disclose that a separate diesel engine is utilized to drive the hydraulic pump.

The Advisory Action states that page 2, lines 6 - 7 of the specification as filed discloses a diesel engine as a driving engine, which is also used to drive the pump. For the following reasons, this finding is incorrect and not in line with the remaining disclosure of the application as filed.”, see page 4 line 1 to page 6 line 13, especially page 4 lines 16-25.

The Examiner respectfully does not agree for the following reason(s).

Claim 31 claims a vehicle drive including an internal combustion engine and a transmission.  The claim later claims the hydraulic pump is driven by the internal combustion engine.

The argument is not commensurate with the scope of claim 31 because the claimed internal combustion engine and transmission are not claimed with both the functions of 1) driving the hydraulic pump and 2) driving the vehicle.  As broadly claimed, the claimed internal combustion engine and transmission are only claimed for the function of driving the hydraulic pump.  Thus, as currently claimed, claim 31 does not require the same engine and transmission that drives the vehicle are used to drive the hydraulic pump.

Applicants argue the following:

“As stated above, Fig. 3 of the present application and Siemag-Tecberg NPL alone or in combination with Bergkvist does not disclose “the hydraulic pump is driven directly by the auxiliary output drive of the internal combustion engine without an electric motor between the internal combustion engine and the hydraulic pump”, as expressly recited in independent claim 31.”, see page 6 lines 24 to page 7 line 3.

The Examiner respectfully does not agree for the following reason(s).



For the reason(s) as discussed above, claim 31 is unpatentable to Bergkvist in view of Siemag-Tecberg NPL.  Again, Applicants claim 31 does not positively require the same engine and transmission that drive the vehicle are used to drive the hydraulic pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654